Title: To James Madison from John M. Forbes, 2 April 1803 (Abstract)
From: Forbes, John M.
To: Madison, James


2 April 1803, Hamburg. Last wrote on 20 Dec. 1802. “Our River being at length cleared of Ice I avail myself of the first opportunity to transmit to you the Semi annual Report of Arrivals &c of American Vessels ending in December A.D. 1802 [not found]. The present is a most interesting moment with us. We have a new and very Serious alarm of a great probability of recommencement of hostilities between France & England, and it is very much apprehended, that Should War be rekindled—it will be far more extensive and Calamitous than any that ever preceded it.” The only data available in Hamburg on which to form conjectures are “the Correspondence and Commercial operations of the best informed and most judicious Merchants” in London and Paris, “which all tend to War.” JM will have more recent and correct information from both cities than Forbes can provide. The general opinion at Hamburg, even among French agents, is that the U.S. “will be Compelled to take a part in the War, should it break out.” His hope is that the U.S. will preserve its neutral position.
 

   
   RC (DNA: RG 59, CD, Hamburg, vol. 1). 1 p. Docketed by Wagner as received 3 June.



   
   A full transcription of this document has been added to the digital edition.

